Case: 3:19-cv-00234-NBB-RP Doc #: 132-10 Filed: 10/26/20 1 of 5 PageID #: 1019




                      Exhibit J
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-10 Filed: 10/26/20 2 of 5 PageID #: 1020




                        DECLARATION OF TRAVIS DAY

        I, Travis Day, pursuant to 28 U.S.C. § 1746, do hereby swear and affirm under

  penalty of perjury as follows:

        1.     The facts stated in this Declaration are true and correct and are based

  on my personal knowledge. I am over eighteen years of age and under no legal

  disability. I am providing this statement voluntarily without any threat or promise

  of reward having been made to me.

        2.     My name is Travis Day.

        3.     Previously, I was employed by MHM Health Professionals, LLC

  (“MHMHP”).

        4.     MHMHP employs health care professionals who work at Marshall

  County Correctional Facility (“MCCF”).

        5.     I worked as the Health Services Administrator at MCCF.

        6.     During my employment, I reported to April Meggs, the Vice President

  of Operations for MHM Health Professionals, LLC.

        7.     Prisoners convicted of murder, rape, and other heinous crimes are

  incarcerated at MCCF.

        8.     At any given point, approximately 1,000 prisoners are incarcerated at

  MCCF.


                                      Page 1 of 4

CONFIDENTIAL                                                           MHMHP 000459
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-10 Filed: 10/26/20 3 of 5 PageID #: 1021




         9.    While I worked at MCCF, Jesse Williams served as Warden of the

  facility.

         10.   Warden Jesse Williams, who is not employed by MHMHP, controls

  facility access.

         11.   MHMHP employees must have facility access in order to enter and exit

  MCCF.

         12.   As part of my job responsibilities, I managed the administrative aspect

  of health services. Specifically, I planned, coordinated, directed, and supervised the

  clinical program that provided services to patients incarcerated at MCCF.

         13.   I worked at MCCF while Dr. Amy Woods also worked there. We

  served together for approximately 2-3 months.

         14.   During Dr. Woods’s employment, she circumvented the normal

  procurement channels and distributed special products for prisoners. Namely, she

  distributed soap, shampoo, body wash, and toothbrushes to prisoners.

         15.   Once these products were admitted within the facility, they had the

  potential to become contraband.

         16.   During the week of June 9, 2019, I had a conversation with Dr. Woods.

  She told me that she had spoken to a state representative about information related

  to security at MCCF, such as its staffing levels.


                                       Page 2 of 4

CONFIDENTIAL                                                             MHMHP 000460
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-10 Filed: 10/26/20 4 of 5 PageID #: 1022




          17.   According to Dr. Woods, the content of her statement to the state

  representative concerned the inner workings of the prison facility, the number of

  security staff present, and aspects she did not like.

          18.   I reported this conversation to my supervisor, April Meggs, MHMHP’s

  Vice President of Operations, via email.

          19.   I also informed Warden Jesse Williams that Dr. Woods said that she

  made a statement to the state representative.

          20.   Warden Williams later told me that he was revoking Dr. Woods’s

  security clearance necessary to enter MCCF.

          21.   I did not have any involvement in Warden Williams’ decision to revoke

  Dr. Woods’s security clearance.

          22.   I did not wish to see Dr. Woods’s employment terminated.

          23.   At no point did I ask Dr. Woods to ignore prisoners’ right to medical

  care.

          24.   I did not request that Dr. Woods refrain from sending prisoners to an

  outside medical facility.

          25.   I did not discourage Dr. Woods from sending prisoners to an outside

  medical facility.

          26.   I am not aware of any MHMHP employee demanding that Dr. Woods


                                        Page 3 of 4

CONFIDENTIAL                                                           MHMHP 000461
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-10 Filed: 10/26/20 5 of 5 PageID #: 1023




  refuse to give prisoners care.

          27.     I am not aware of any MHMHP employee encouraging Dr. Woods to

  refuse to provide care to prisoners.

          28.     I am not aware of any MHMHP employee directing, demanding, or

  asking Dr. Woods to ignore the prisoners’ medical needs.

          29.     I am not aware of any MHMHP employee who implied that Dr. Woods

  should ignore prisoners’ medical needs.

          I declare under penalty of perjury that the foregoing is true and correct.



  Executed on this ______ day of August, 2020.


                                                  Travis Day

  ACTIVE 48196672v7




                                         Page 4 of 4

CONFIDENTIAL                                                               MHMHP 000462
